Notice of Pre-A/A or AJA Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The examiner finds support under 35 U.S.C. § ¶2 for the claims within Provisional Application No. 62/827,810 {filed 4/1/2019). Therefore, for the purposes of applying prior art under 35 U.S.C. §§ 102,103, the aforementioned Provisional Application filing date will be used. If the  applicant disagrees with this assessment, they are invited to do so on the record.

Information Disclosure Statement
The information disclosure statements {IDSs) submitted on 4/16/2020, 9/24/2020 & 10/6/2020.   The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA 35 U.S.C.102 and 103 {or as subject to pre-AIA 35 U.S.C.102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 10, and 16 are rejected under 35 U.S.C.102 as being anticipated by Thangarasa (US 2020/0178172 A1). 

As per claim 1, Thangarasa et al. teach a user equipment device (UE), comprising:
at least one antenna {Thangarasa: not shown but inherent in the wireless device 110 for transmitting the power signal capability of the UE to the network node [0212], emphasis added, see also Fig.3 wherein each wireless device 110 comprises an antenna}; at least one radio, wherein the at least one radio is 
wherein the one or more processors {Thangarasa: Fig.8 wherein wireless device 110 includes processing circuitry 620, see also ¶0147-¶0151} are configured to cause the UE to:
transmit, to a base station within a network, power savings requirements {Thangarasa: steps 302-304 in Fig.5 and [0186] obtaining information related to the at least one power saving signal comprises receiving signaling from the UE that indicates a power saving capability of the UE; see also [0188-0191], e.g., [0188] obtaining the information related to the at least one power saving signal includes receiving information indicating a type, a category, or an operational mode of the UE and determining a power saving capability of the UE based on the type of the UE, the category, or the operational mode; [0189] optionally, the information related to the power saving signal indicates whether the UE is capable of receiving and/or applying at least one of a wake-up-signal (WUS) or a go-to-sleep (GTS) signal; [0190] optionally, the information related to the at least one power saving signal comprises information identifying whether a UE is configured, expected to be configured, or capable of receiving and/or applying at 
receive, from the base station, a configuration of a power saving signal, wherein the configuration indicates one or more functionalities of the power saving signal {Thangarasa: step 310-Fig.5 and [0185] transmitting a configuration to the UE if it is determined to configure the UE to apply the at least one power saving signal; see also [0201] optionally, transmitting the configuration to the UE if it is determined to configure the UE to apply the power saving signal comprises transmitting the configuration to the UE in response to determining to configure the UE to apply the power saving signal};
periodically receive, from the base station, the power saving signal {Thangarasa: ¶0202 periodically transmitting the power saving signal to the UE}; and
interpret the power saving signal based on the configuration {Thangarasa: upon receiving the configuration containing the information about the selected power saving at UE, emphasis added, [0125] The UE uses this information to apply the power saving signal for monitoring the DL control channel in the On-duration of the DRX cycle. The configuration information includes at least an identifier of one of the selected power saving signals based on UE configuration data as described in the previous step. For example, if the UE is configured to receive GTS then the UE shall apply GTS for saving its power. This means the UE shall monitor the presence of GTS during the start of the On-duration of the DRX .

As per claim 2, Thangarasa et al. also teach wherein the one or more functionalities include at least one of: 
	power saving signal functioning as a wake-up signaI {Thangarasa: upon receiving the configuration containing the information about the selected power saving at UE, emphasis added, [0125] The UE uses this information to apply the power saving signal for monitoring the DL control channel in the On-duration of the DRX cycle. The configuration information includes at least an identifier of one of the selected power saving signals based on UE configuration data as described in the previous step. For example, if the UE is configured to receive GTS then the UE shall apply GTS for saving its power. This means the UE shall monitor the presence of GTS during the start of the On-duration of the DRX cycle. But if the UE is configured to receive WUS then the UE shall apply WUS for saving its power}; 
	power saving signal functioning as a maximum number of multiple input multiple output (MIMO) layer indicator; 
	power saving signal functioning as a minimum KO indicator, wherein KO indicates a number of slots between a slot scheduled for a physical downlink control channel (PDCCH) and a slot scheduled for a physical downlink shared channel (POSCH); or power saving signal functioning as a secondary cell control indicator.
As per claim 3, Thangarasa et al. further teaches the UE of claim 1, wherein the one or more functionalities include at least one of: 
power saving signal functioning as a physical downlink control channel (PDCCH) monitoring skipping signal; or 
power saving signal functioning as a PDCCH monitoring periodicity change signal {Thangarasa: [0228] optionally, the processing circuitry (of the network node, emphasis added) is further configured to periodically transmit the power saving signal to the UE (based on the comparing of the configuration data with a threshold and determined that the UE is needed to apply the power saving signal, steps 306 & 308 in Fig.5a, since the sending of configuration power saving signal to UE based on the comparison, thus periodically comparing would result in sending a different/change configuration of power saving signal to UE periodically, emphasis added); and [0229] optionally, the processing circuitry (of the network node, emphasis added) is further configured to select the power saving signal to the UE on an as needed basis}.

As per claim 10, 
	-Claim 10 is rejected with the same reasons as set forth in claim 1, and further as following:
	Thangarasa et al. teach an apparatus {Thangarasa: wireless device 110-Figs.3 & 8}, comprising:
a memory {Thangarasa: Fig.8 wherein wireless device 110 includes memory 630, see ¶0147-¶0151}; and 

receive, from the base station, a configuration of a power saving signal, wherein the configuration indicates one or more functionalities of the power saving signal, and wherein the one or more functionalities include at least one of:
power saving signal functioning as a wake-up signal;
power saving signal functioning as a maximum number of multiple input multiple output (MIMO) layer indicator; 
power saving signal functioning as a minimum KO indicator, wherein KO indicates a number of slots between a slot scheduled for a physical downlink control channel (PDCCH) and a slot scheduled for a physical downlink shared channel (POSCH); or 
power saving signal functioning as a secondary cell control indicator;
periodically receive, from the base station, the power saving signal; and
interpret the power saving signal based on the configuration.

As per claim 16, 
	-Claim 16 is rejected with the same reasons as set forth in claim 1.
	A non-transitory computer readable memory medium storing program instructions executable by processing circuitry to cause a user equipment device (UE) to:

periodically receive, from the base station, the power saving signal; and
interpret the power saving signal based on the configuration.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA 35 U.S.C.102 and 103 {or as subject to pre-AIA 35 U.S.C.102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

9.	The following is a quotation of 35 U.S.C.103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 19 is rejected under 35 U.S.C.103 as being unpatentable over Thangarasa (US 2020/0178172 A1) in view of Liao (US 2020/0107266 A1).
As per claim 19, Thangarasa et al. does not explicitly disclose the non-transitory computer readable memory medium of claim 16, wherein the power saving signal includes a parameter indicating a scheduling downlink control index (DCI).
 	However, in the same field of endeavor, Liao (US 2020/0107266 A1) discloses “wherein the power saving signal includes a parameter indicating a scheduling downlink control index (DCI)”{Liao: ¶0066 the power saving signal 712-1 may contain scheduling DCI}.  Therefore, it  would have been obvious  to one of ordinary skill in the  art  before the effective filing date of the claimed invention to implement Liao’s teaching to Thangarasa’s system with motivation being to “allow for a significant reduction in power consumption: the longer the cycle, the lower the power consumption” when applied “restrictions to the scheduler as the device can be addressed only when active according to the DRX cycle”{Liao: ¶0057}

11.	Claim 20 is rejected under 35 U.S.C.103 as being unpatentable over Thangarasa (US 2020/0178172 A1) in view of Hwang (US 2020/0245303 A1).

As per claim 20, Thangarasa et al. does not explicitly disclose the non-transitory computer readable memory medium of claim 16, wherein the configuration of the power saving signal is received via radio resource control signaling.
 Hwang (US 2020/0245303 A1) discloses “wherein the configuration of the power saving signal is received via radio resource control signaling”{Hwang: ¶0143 wherein configuration information about a power saving signal (or WUS) unit can be transmitted through higher layer signaling such as SIB or RRC signaling}.  Therefore, it  would have been obvious  to one of ordinary skill in the  art  before the effective filing date of the claimed invention to implement Hwang’s teaching to Thangarasa’s system with motivation being “to maximize energy efficiency, NB-IoT devices may be configured to receive a PDCCH or other downlink signals only after reception of a power saving signal (or a wake-up signal (WUS))”{Hwang: ¶0115}. 

Allowable Subject Matter
12.	Claims 4-9, 11-15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
13.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	Lin (US 2019/0297577 A1) discloses a method of a user equipment (UE) for power saving is provided. The method comprises receiving, from a serving cell, a set of configurations, receiving a power saving signal (PoSS) from a first downlink channel based on the received set of configurations, acquiring a first part of information for power saving from the PoSS, receiving, based on the received set of configurations, a second downlink channel that is a control channel, and acquiring a second part of information for the power saving from the received second downlink channel {Figs.17-36}.
	
Cheng (US 2020/0229098 A1) discloses a method for a user equipment (UE) for receiving a power saving signal. The method receives, from a base station, a power saving signal comprising a minimum applicable K0 (K0min) that indicates a minimum scheduling offset restriction between a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH). The method determines an application delay based on a predefined value. The method then applies the minimum scheduling offset restriction after the application delay {Figs.1-5}.
	
Islam (US 2020/0037396 A1) discloses methods and apparatus for implementing discontinuous reception (DRX) states in user equipments (UE) in order to conserve battery power. In particular, methods and apparatus for signaling the UE to transition 
	
Xu (US 2021/0058865 A1) discloses a signal transmission method, a base station, and a network node. A base station obtains a wake-up capability of a terminal device. The base station determines, according to the wake-up capability, a first time position for sending a power-saving signal. The base station sends the power saving signal to the terminal device on the first time position. The power-saving signal is used for indicating that the second terminal device wakes up or sleeps at a second time position. The wake-up capability includes a first wake-up capability and a second wake-up capability. The wake-up time of the terminal device having the first wake-up capability is longer than the wake-up time of the terminal device having the second wake-up capability. Therefore, by obtaining the wake-up capability of the terminal device and determining, according to the wake-up capability of the terminal device, the time position for sending a power-saving signal, the base station can ensure that the terminal device effectively wakes up or sleeps according to the power saving signal {Figs.3-5}.
	
Astrom (US 2020/0267670 A1) discloses methods and devices for synchronizing one or more radio devices with a radio access node. A method of providing synchronization with a radio access node for radio communication to one or more radio devices is disclosed. The method comprises or triggers transmitting a configuration message to at least one of the radio devices, where the configuration message is 
	
He (US 2019/0254110 A1) discloses a method for a user equipment (UE) apparatus to reduce power consumption in response to an outcome of a signal reception. The outcome can indicate whether or not the UE needs to be active at a next discontinuous reception (DRX) cycle. The signal can also provide configurations of parameters for transmissions or receptions during the next DRX cycle and be used by the UE for measurements and to obtain channel state information {Figs.11, 21, 23-40}. 
	
Lee (US 2021/0321446 A1) discloses methods and apparatus for wireless transmit/receive unit (WTRU) power control. A method includes receiving a time domain resource allocation (TDRA) list configuration including entries, each including a resource allocation that includes a slot offset value. L1 signaling is received indicating a minimum slot offset value. Downlink control information ( DCI) is decoded on a physical downlink control channel in a slot. An index is obtained from the decoded DCI, identifying an entry in the TDRA list. A particular slot offset value identified by the index 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464